Appeal from a judgment of the County Court of Warren County (Moynihan, Jr., J.), rendered June 19, 1996, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defense counsel seeks to be relieved from further representation of defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review *786of the record, we agree. Defendant entered into a knowing, voluntary and intelligent plea and was sentenced in accordance therewith. Accordingly, counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.